Citation Nr: 1609277	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  03-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than May 10, 1999 for the assignment of a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A May 1996 rating decision denied the Veteran's claim for TDIU.  The Veteran perfected an appeal of that decision, and in March 2000, the RO subsequently granted a TDIU, effective May 10, 1999.  The Veteran then appealed the effective date assigned for the TDIU.  

This matter was previously before the Board on five occasions.  In January 2005, the Board remanded the case for further development.  In October 2008, the Board issued a decision that, in pertinent part, denied an earlier effective date for a TDIU.  The Veteran appealed the earlier effective date issue to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, pursuant to a Joint Motion for Partial Remand, the Court vacated and remanded the Board's decision with respect to that issue.  In particular, the Court found that the Board had failed to provide adequate reasons and bases for its finding that extraschedular consideration was not warranted for a TDIU for the period prior to May 10, 1999.

In June 2010, the Board again issued a decision on the merits that denied an earlier effective date for a TDIU.  The Veteran again appealed the decision to the Court.  In a January 2011 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's June 2010 decision on the basis that it was unclear whether the Board had considered a pertinent May 1999 VA examination report.

In October 2011, the Board found that the Veteran was entitled to consideration of an earlier effective date for an extraschedular TDIU under 38 C.F.R. § 4.16(b), and accordingly referred the case to the Director of VA's Compensation and Pension Service, as the Board is precluded from assigning an extraschedular TDIU in the first instance. 
Pertinent opinions were obtained from the Director of VA's Compensation and Pension Service in December 2011, April 2012, and November 2014.  The Veteran subsequently requested a Board hearing, and the case was accordingly remanded in March 2015.  The hearing was held in August 2015, at which time the Veteran and his wife appeared before the undersigned.  A transcript of the hearing is of record.  As such, the Board finds that there has been compliance with its March 2015 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).     


FINDINGS OF FACT

1.  A March 1994 rating decision that denied TDIU is final.

2.  Service connection for depressive reaction was granted effective May 18, 1995.

3.  After resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation during the period from May 18, 1995 (i.e. to May 10, 1999). 


CONCLUSION OF LAW

From May 18, 1995 to May 10, 1999, the criteria for the assignment of a TDIU on an extraschedular basis were met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  In cases where the underlying claim has been substantiated, as was the claim for TDIU in this case, no further notice is required with respect to the downstream element of an earlier effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the Veteran's VA treatment records, private treatment records, pertinent VA examination reports, vocational opinions, and lay statements have been obtained.  The Veteran has not identified any pertinent, outstanding records that have not already been obtained and there is no indication that any additional relevant evidence is available and not part of the claims file.  38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

In August 2015, the Veteran was afforded a hearing before the undersigned in which he and his wife presented oral argument in support of his earlier effective date claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the August 2015 Board hearing, the undersigned asked specific questions directed at identifying the criteria required for an earlier effective ate, and the Veteran demonstrated an understanding of the elements of his claim and volunteered his history of symptoms and treatment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Accordingly, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Contentions

During the course of the appeal, the Veteran has asserted that he should be awarded an effective date of April 8, 1992, the date he filed his first claim for service connection for a back disability, high blood pressure, and major depression.  See August 2015 Board hearing transcript, p. 22.  He asserts that he first became unemployable in 1988.  See id.  

Law

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2014).

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  Under 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

A claimant has one year from notification of an RO decision to initiate an appeal by filing an NOD with the decision.  38 C.F.R. § 20.302 (2015).  If the appeal is not initiated and perfected within the allowed time period, then the rating decision becomes final.  38 C.F.R. § 20.1103. 

Finality may also be prevented from attaching if new and material evidence is received within the one year period to file an NOD.  38 C.F.R. §§ 3.156(b) (2015).  Applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b) "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. § 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Background

Procedurally, an August 1993 rating decision granted service connection for a lumbar strain and assigned a 10 percent rating effective April 8, 1992, the date of his initial claim.  The rating decision also denied service connection for major depression and high blood pressure, and was not appealed.  Within one year of the August 1993 rating decision, the Veteran filed his initial claim for a TDIU in October 1993, asserting that he could not work due to his lumbar strain and had last worked in 1989.  TDIU was denied in a March 1994 rating decision and was not appealed.  This rating decision also granted a 20 percent rating for lumbar strain effective October 1, 1993.  In October 1994, within one year of the March 1994 denial, the Veteran filed a claim for an increased rating for his service-connected lumbar strain and a claim to reopen his previously denied major depression claim.  Both claims were denied in a May 1995 rating decision.  The Veteran asked for reconsideration of that decision in May 1995.  A December 1995 rating decision granted service connection for a depressive reaction with a 30 percent rating effective May 18, 1995, but denied an increased rating for lumbar strain.  

The Veteran submitted another TDIU claim in February 1996, again within one year of the December 1995 rating decision, contending that he could not work due to his service-connected lumbar strain and depressive reaction and last worked full time in April 1988.  This claim was denied in a May 1996 rating decision, which also denied increased rating claims for lumbar strain and depressive reaction.  The Veteran filed an NOD with that decision in May 1996, and perfected an appeal of that decision.  Thereafter in a March 2000 decision, the RO subsequently granted a TDIU effective May 10, 1999, the date the Veteran met the schedular requirements for the assignment of a TDIU.  The decision also granted an increased rating for lumbar strain of 40 percent effective May 10, 1999; and an increased rating for depressive disorder of 50 percent effective May 10, 1999.  The Veteran then appealed the effective date assigned.  An October 2008 Board decision denied increased evaluations and earlier effective dates for the lumbar spine and depression claims, and denied an earlier effective date for TDIU.  

Prior to May 10, 1999, the Veteran did not meet the percentage requirements for a schedular TDIU under 38 C F R § 4.16(a).  Effective May 10, 1999, the Veteran's ratings for his back disability and depression were increased to 40 and 50 percent, respectively, with a combined rating of 70 percent.  At that time, the schedular criteria were met and the Veteran was awarded a schedular TDIU. 

The above notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the schedular requirements set forth in 38 C.F.R. § 4.16(a), an extraschedular rating may nevertheless be considered under 38 C.F.R. § 4.16(b) where a veteran is unemployable due to service-connected disabilities. 

The Board is prohibited from assigning an extraschedular TDIU under 38 C.F.R. § 4.16(b) in the first instance without initially referring the claim to the Director of VA's Compensation and Pension Service.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Accordingly, the Board referred the claim in October 2011.  In December 2011, April 2012, and November 2014, the Director of VA's Compensation and Pension Service provided opinions regarding extraschedular consideration.  The Director determined that the evidence of record did not show that the Veteran was unemployable as a result of service-connected disabilities prior to May 10, 1999. 

Although the Director found that an extraschedular TDIU was not warranted, the Board may make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).  Therefore, the Board will now independently consider whether the Veteran is entitled to an extraschedular TDIU for the period prior to May 10, 1999.   

The January 2011 Joint Motion specifically instructed the Board that "consideration of a potential earlier effective date for the grant of TDIU should not be limited to the time period of July 24, 1997 to May 10, 1999."
Analysis

The Board must first ascertain when a claim for TDIU was reasonably raised by the record.  As discussed above, the Veteran was granted service connection for lumbar strain in an August 1993 rating decision.  The grant of service connection was effective the date of his initial claim, April 8, 1992.  The Veteran did not file an NOD with that decision.  

With regard to whether new and material evidence was received within one year of the August 1993 rating decision, the Veteran filed his initial claim for TDIU in October 1993, stating that he could not work due to his service-connected lumbar strain.  The Veteran had another VA examination in February 1994 for his back.  The February 1994 VA examination was interpreted by the RO as new and material evidence received within one year of the August 1993 rating decision that granted service connection for lumbar strain, and a March 1994 rating decision granted an increased rating of 20 percent, effective October 1, 1993.  Thus, the RO appropriately responded to the new and material evidence (February 1994 VA examination) by issuing the March 1994 rating decision, which increased the lumbar strain rating to 20 percent.  TDIU was denied in the March 1994 rating decision.  The Veteran did not file an NOD with that decision.

Within a year of the March 1994 rating decision, additional evidence was received.  However, although the evidence was new, it was not material to the claim for TDIU or for the claim for an increased rating.  Specifically, private mental health records were received in December 1994 that did not pertain to the claim for TDIU, or provide additional information about the disability level of the Veteran's back.  In addition, VA treatment records were received in March 1995 that addressed the Veteran's complaints of back pain.  However, the Veteran's complaints of back pain were well documented at the time of the March 1994 rating decision.  None of this evidence indicated that the Veteran could not work as result of his service-connected lumbar strain, his only service-connected disability at that time, or provided additional information about the disability level of his back.  Thus, these records were not material to the TDIU claim, or to the increased rating claim that was denied in March 1994, making that decision final.  Accordingly, the effective date for extra-schedular TDIU cannot be earlier than the final March 1994 rating decision.

On October 20, 1994, the Veteran filed a claim for an increased rating for his lumbar spine and a claim to reopen his major depression claim.  In response to the October 1994 claim, the RO issued a May 1995 rating decision denying the claim for an increased rating and for service connection for major depression.  The Veteran filed a request for reconsideration on May 18, 1995.  With regard to the claim for major depression, new and material evidence was received within one year of that rating decision; specifically an October 1995 VA examination that led to the December 1995 rating decision grant of service-connected for depressive reaction with a 30 percent rating effective May 18, 1995, the date of the Veteran's request to reconsider the claim.  

With regard to the claim for an increased rating for lumbar strain, additional evidence was received within one year of the May 1995 decision.  Of note, in May 1995, the Veteran submitted a statement that the medication prescribed for his back pain had gradually increased in dosage due to the severity of the condition.  During an October 1995 VA examination for his back, the Veteran reported that he had not been able to work since 1988.  The Veteran stated that his inability to work was exclusively related to his back pain of a general nature.  The RO appropriately addressed this evidence by denying the claim for an increased rating for the lumbar spine in the December 1995 rating decision.  

Within a year of the December 1995 rating decision, the Veteran filed a claim for TDIU in February 1996.  He asserted that he could not work due to both service-connected disorders.  A May 1996 rating decision denied claims for increased ratings for his service-connected lumbar spine and major depression, as well as a claim for TDIU.  In May 1996, the Veteran filed an NOD with the May 1996 rating decision.  

The Board observes that this NOD is also timely with the December 1995 rating decision that denied the claim for an increased rating for his service-connected lumbar spine and granted service connection for major depression.  Thus, the December 1995 rating decision is not final.  Therefore, the Board must look to see if there was a claim for TDIU after the March 1994 final rating decision.

After resolving all reasonable doubt in the light most favorable to the Veteran, the Board will accept the October 20, 1994 claim for an increased rating for his back disability as a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board will now turn to when it was factually ascertainably that the Veteran was unable to work due to his service-connected disorders.

In the Veteran's February 1996 TDIU claim, he reported that he had last worked in April 1988 and had become too disabled to work in January 1991.  He had previously worked at a college as an instructor, then as a laborer, and then he had worked as a financial advisor, self-employed, until December 1990.  He stated that he could not work because he could not concentrate or be attentive.  He had constant depression and chronic upper and lower back pain.  He was unable to continue to perform the basic activities associated with work.  He was also affected by the increased amount of medication he had to take due to his disabilities. 

On July 1997 VA psychiatric examination, the Veteran reported that he had not been able to work since 1987.  The examiner concluded that the reason for such was a combination of his depression and also his cocaine abuse, as well as psychosocial problems and stressors that were undetermined.  The examiner assigned a GAF score of 60, with a moderate disturbance to his social and occupational functioning.  His inability to stay clean for more than three months resulted in a definite impairment in his ability to establish and maintain effective relationships.  That, along with his depressive symptoms, produced definite industrial impairment.  

On July 1997 VA orthopedic examination, the Veteran reported that in the past he had worked for a large bank in New York, working his way up from a bookkeeper to a loan officer.  He had later been an independent financial advisor until the market crashed in 1987, at which time he lost his fortune and clientele.  He reported having back pain all day.  He could not stand for more than five minutes and could not walk or do anything with his back. 

VA treatment records reflect that in July 1997, the Veteran was hospitalized for depression with suicidal plans.  On psychiatric evaluation, he reported that he was unemployed and felt that he could not work.  He stated that others had told him he "needed to work, such as doctors."  Upon discharge, he was assessed to be competent and to be able to work.  His GAF score upon admission was 45, and upon discharge was 74.   

In December 1997, the Veteran was once again hospitalized for cocaine dependence in early remission and depression.  After a few days, he reported that he was feeling better, except for continuing back pain.  He was assessed as appearing much improved.  On discharge, he was assessed as being unable to work.  His GAF score upon admission was 50, and upon discharge was 65.  

In March 1998, the Veteran was admitted to the VA for psychiatric care due to depression with suicidal ideation.  It was noted that urine testing in the previous year had been negative for cocaine use.  The Veteran felt that cocaine abuse was no longer a problem for him.  Upon discharge, he was determined to be competent but unable to work.  He was assigned a GAF score of 40/70.  

On May 1999 VA psychiatric examination, the Veteran reported that he had been told that he had a bulging disc in his back and now had arthritis.  He reported that his depression had increased in the previous years.  He stated that he was clean of drug use for one year.  He had last worked in 1988.  A GAF score of 41 was assigned, exclusively for depression.  He had serious symptoms of depression, with suicidal ideation, depression, and poor sleep, all with a serious impairment to his social and occupational functioning.  He was assessed to have no friends and it was stated that he had not been able to work since 1988.  

On May 1999 VA orthopedic examination, the Veteran reported that he had excruciating back pain daily.  He reported that he was totally disabled when he was having intense back pain.  He was able to tend to daily activities; however, he could not cook or vacuum.  He could drive short distances.  He could complete light shopping and could take out the trash.  He could not push a lawn mower or walk upstairs.  The examiner stated that the Veteran had difficulty bending, lifting heavy objects, walking long distances, or standing for long periods of time.  However, he was found to be able to carry out ordinary activities of daily living. 

The Director of VA's Compensation and Pension Service provided opinions in December 2011, April 2012, and November 2014 that addressed the Veteran's employability prior to May 10, 1999.  In each of these opinions, the Director concluded that the Veteran's service-connected disabilities had not rendered him unemployable prior to May 10, 1999.  The essence of these opinions was that any unemployability prior to this date was due to the Veteran's cocaine dependence, which is not service connected, and not as a result of his service-connected back disability and/or depression.   

However, after the Director of VA's Compensation and Pension Service issues its opinion, the Board makes an independent determination as to whether an extraschedular TDIU is warranted.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015); Anderson v. Shinseki, 22 Vet. App. 423 (2008).  

In this case after resolving all reasonable doubt in favor of the Veteran, the Board finds that a November 2012 vocational opinion rendered by P.M., a certified rehabilitation counselor, holds the greatest probative value regarding the issue at hand.  P.M. concluded that, based on her interview with the Veteran and on a review of the record, the Veteran was incapable of sustaining gainful and competitive employment from 1990 to May 1999 as a result of his service-connected disabilities.  This vocational opinion closely describes the Veteran's medical and occupational history as well as the specific occupational limitations caused by his two service-connected disabilities.  In particular, she concluded that the Veteran's service-connected depressive disorder and related symptoms of anger, irritability, social anxiety, and unreliability as well as his chronic back pain preclude him from being able to perform any full-time position with reasonable consistency and for a reasonable period of time.  Thus, the Veteran is incapable of performing substantially gainful employment.  P.M. was qualified to provide such opinion as a vocational expert.

As reflected in the November 2012 vocational opinion, the evidence indicates that the Veteran cannot maintain substantially gainful employment as the result of his service-connected depressive disorder and his service-connected lumbar strain.  The Veteran was not service-connected for his depressive disorder until May 18, 1995.  A TDIU is warranted starting on that date, but no earlier.

Prior to May 18, 1995, service connection was only in effect for lumbar strain.  The evidence is against a finding that the Veteran's lumbar strain caused him to be unable to obtain or maintain gainful employment prior to May 18, 1995.  

During a February 1994 VA examination, the Veteran reported constant back pain, as well as stiffness and an inability to pick up anything heavier than 20 pounds.  On examination he was able to undress and dress without assistance, although he had some difficulty putting on his shoes due to low back discomfort.  Lumbar muscle spasm was present and range of motion was limited.  The Veteran could forward bend to 35 degrees, extend to 0 degrees, and had reduced rotation and lateral flexion.  There were objective indications of pain on movement.  During an October 1995 VA examination, the Veteran reported that he could not work exclusively related to his back pain.  Examination revealed that the Veteran's lumbar spine disability was productive of pain and limitation of motion, with flexion limited beyond 20 degrees.  This evidence reflects that the Veteran's lumbar strain was productive of pain, stiffness, muscle spasm and some limitation of motion.  

In his February 1996 TDIU claim, the Veteran reported he had previously worked as a college professor and financial advisor, positions the Board associates with being relatively sedentary and not requiring extensive physical exertion.  He also indicated that he had completed 4 years of college.  The Board finds that the symptoms attributed to the Veteran's lumbar strain described above would not cause an inability to obtain or maintain employment in a somewhat sedentary field similar to positions the Veteran previously held.  These symptoms would certainly make working more difficult, but given the Veteran's experience in rather sedentary and academic positions, and his advanced level of education, employment would not be precluded solely as a result of the effects of his service-connected low back disability.  While the Veteran asserts that he could not work because he could not concentrate or be attentive, the evidence of record does not support a finding that diminished concentration and attentiveness to the level that would affect employment was caused by his lumbar strain.  For example, an October 1995 VA mental disorder examination report indicates the Veteran had normal thought processes.  The Board recognizes that the February 1994 and October 1995 VA examinations took place slightly before and after the period in question, respectively; however, given the close proximity in time to the period in question the Board finds these examination reports to be highly probative as to the Veteran's limitations at the time.  

In summary, under 38 C.F.R. § 3.400(o)(2), the earliest possible effective date for the TDIU claim on appeal is the date that the Veteran was granted service connection for his depressive disorder, May 18, 1995.  After resolving all reasonable doubt, the Board will assign an extraschedular TDIU for the period from May 18, 1995 to May 10, 1999.                        


ORDER

An effective date of May 10, 1995 for the assignment of an extraschedular TDIU is granted. 



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


